MEMORANDUM**
Charles Dylan Kay appeals from the district court’s judgment sentencing him, pursuant to his guilty plea, to a prison term of 188 months for bank robbery, in violation of 18 U.S.C. § 2113(a). We have jurisdiction, 28 U.S.C. § 1291, and we affirm.
Kay contends that the district court erred by treating his prior felony convic*872tions as unrelated for purposes of sentencing him as a career offender. We apply deferential review to the district court’s determination that the prior convictions were not related. See Buford v. United States, 532 U.S. 59, 64-66, 121 S.Ct. 1276, 149 L.Ed.2d 197 (2001). Kay argues that the convictions were functionally consolidated for sentencing. We disagree. The sentences were imposed nine months apart by different sovereigns in different proceedings. The district court properly sentenced Kay as a career offender under the Sentencing Guidelines. See Buford, 532 U.S. at 61-62; see also United States v. Davis, 922 F.2d 1385, 1390 (9th Cir.1991).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.